          Case 3:19-cv-07781-VC Document 28 Filed 05/18/20 Page 1 of 3



Katy M. Young (SBN 267791)
Nancy Park Minkler (SBN 236750)
AD ASTRA LAW GROUP, LLP
582 Market Street, 17th Floor
San Francisco, CA 94104
Telephone: (415) 795-3579
Facsimile: (415) 276-1976
kyoung@astralegal.com
nminkler@astralegal.com

Attorneys for Defendants/Counterclaimants

John Armstrong, Cal. Bar No. 183912
Horwitz + Armstrong A PROFESSIONAL LAW CORP.
14 Orchard, Suite 200
Lake Forest, CA 92630
jarmstrong@horwitzarmstrong.com
(949) 540-6540 (tel.)

Attorneys for Plaintiffs/Counterdefendants


                         IN THE UNITED STATES DISTRICT COURT

         NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION



 INTERNATIONAL CANNABRANDS INC., an                     Case No. 3:19-cv-07781-VC
 Alberta, Canada corporation and LVV
 HOLDING COMPANY, LTD., a Delaware                      STIPULATION AND [PROPOSED]
 corporation,                                           ORDER FOR DISMISSAL WITH
                                                        PREJUDICE
                Plaintiffs,
                                                        Complaint Filed: November 26, 2019
        v.                                              Trial Date: March 15, 2021

 LA VIDA VERDE, INC., a California
 corporation; ERIC HARA, a California
 resident, individually and as La Vida Verde,
 Inc.’s representative; BRYCE BERRYESSA, a
 California resident, individually and as La Vida
 Verde, Inc.’s representative; THOMAS FRYE,
 a California resident; BRIAN BRITTON, a
 California resident; EMILIO EIZNER, a
 California resident; and DOES 1 through 10,
 inclusive,

                Defendants.


 AND RELATED CROSS-ACTION

                                                -1-
                    Stipulation and [Proposed] Order to Dismiss Without Prejudice
                                     CASE NO. 5:19-CV-07781-VC
           Case 3:19-cv-07781-VC Document 28 Filed 05/18/20 Page 2 of 3




       The parties have entered into a settlement agreement, dated May 1, 2020. Pursuant to the

terms of that agreement and Federal Rule of Civil Procedure 41(a), and subject to the approval

and order of the Court as provided below, the undersigned parties stipulate to the dismissal of

this action, including the related counterclaims, with prejudice, with each party to bear its own

attorneys’ fees and costs. Pursuant to California Code of Civil Procedure §664.6, the parties

request that the Court retain jurisdiction over the parties and this matter to enforce this stipulated

settlement until there is full performance of its terms.


Date: May 13, 2020                                     Date: May 13, 2020


               /s/ Katy M. Young___________                          /s/ John Armstrong___________
               Katy Young                                            John Armstrong
               Attorney for Defendants La Vida                       Attorney for Plaintiffs
               Verde, Inc., Eric Hara, Bryce                         International Cannabrands, Inc.,
               Berryessa, Thomas Frye, Brian
               Britton, and Emilio Eizner                            dba Radiko Holdings, and LVV
                                                                     Holding Co., LTD




                                                 -2-
                     Stipulation and [Proposed] Order to Dismiss Without Prejudice
                                      CASE NO. 5:19-CV-07781-VC
          Case 3:19-cv-07781-VC Document 28 Filed 05/18/20 Page 3 of 3



                                      [PROPOSED] ORDER

      The Court, having reviewed the above stipulation of the parties, and being familiar with the

record of this case, dismisses this action with prejudice and orders that each party bear its own

attorney fees and costs. However, pursuant to California Code of Civil Procedure §664.6 and any

other relevant statutory provisions, and the parties’ settlement agreement, the Court retains

jurisdiction over this case and over the parties personally for such further orders, hearings, and

other proceedings as may be appropriate to enforce the terms of the parties’ settlement

agreement.


Date: May 18, 2020                      _______________________________
                                       VINCE CHHABRIA
                                       United States District Judge




                                                 -3-
                     Stipulation and [Proposed] Order to Dismiss Without Prejudice
                                      CASE NO. 5:19-CV-07781-VC
